     Case 6:14-cr-06181-EAW-MWP Document 511 Filed 04/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________
UNITED STATES OF AMERICA,

                                                      ORDER
              v.
                                                      6:14-CR-06181 EAW

MATTHEW NIX,

                 Defendant.
___________________________________________
       On March 12, 2020, the Government filed a motion to quash and/or vacate a

subpoena duces tecum directed to Rochester City Court and issued by the undersigned in

July 2017. (Dkt. 505). The Government’s motion was apparently prompted by an Order

to Show Cause issued by the Rochester City Court upon an application made on behalf of

defendant Matthew Nix (“Defendant”) to unseal state court records responsive to that

subpoena. According to Defendant’s application dated March 6, 2020, made to the

Rochester City Court, the subpoena was signed by the undersigned and served on the

Rochester City Court on July 10, 2017 (Dkt. 505-1 at ¶¶ 23-24), the records were never

produced in response to the subpoena because they were sealed (id. at ¶ 25), and almost

three years later, Defendant’s counsel made an application with the Rochester City Court

to unseal the records so that he could obtain a response to the subpoena. Defendant’s

counsel apparently initially made an application in Rochester City Court at or about the

time that the subpoena was originally signed, but that motion was never properly served.

(Dkt. 505-2 at 10).



                                         -1-
     Case 6:14-cr-06181-EAW-MWP Document 511 Filed 04/17/20 Page 2 of 3




       The subpoena would have been returnable at or about the time it was issued. 1 The

subpoena related to an evidentiary hearing conducted before the undersigned in June 2017,

concerning allegations that a juror who was selected to serve during Defendant’s trial was

not qualified to serve. (Dkt. 348; Dkt. 353). Those allegations served as the basis, in part,

for Defendant’s motion for a new trial pursuant to Federal Rule of Criminal Procedure 33

(Dkt. 289), which was ultimately denied by the undersigned by Decision and Order entered

on August 24, 2017 (Dkt. 382). The subpoena was issued after the evidentiary hearing,

pursuant to a motion filed by Defendant. (Dkt. 354; Dkt. 368).

       The Court seriously doubts that a subpoena issued almost three years earlier—and

returnable at or about the time that it was issued—could still be effective so as to obtain

responsive documents. In other words, while the subpoena on its face did not contain an

expiration date, by virtue of the fact that the return date has long since expired, the Court’s

view is that the subpoena is no longer effective. Nonetheless, the Court need not resolve

the present motion on that basis or any other basis, because Defendant does not oppose the

present motion. (Dkt. 510 at 3).



1
        Defendant contends that this Court issued the subpoena on or about July 10, 2017
(Dkt. 505-1 at ¶ 24), but an unsigned copy of the subpoena attached to the motion papers
is actually dated June 16, 2017, and indicates that it was returnable on June 21, 2017. (Dkt.
505-2 at 12). It seems unlikely that the unsigned copy of the subpoena attached to the
motion papers is the subpoena signed by the Court, particularly since oral argument was
not held until July 6, 2017, with respect to Defendant’s request for the subpoena and it is
apparent from that oral argument that the Court required Defendant to be more specific
about the records he was requesting than is reflected in the unsigned subpoena attached to
the motion papers. (See Dkt. 421 at 3-14). The Court directed Defendant’s counsel to
provide the Court with a copy of the signed subpoena (Dkt. 506), but apparently he does
not have a copy and therefore was unable to do so (Dkt. 510 at 2).
                                             -2-
    Case 6:14-cr-06181-EAW-MWP Document 511 Filed 04/17/20 Page 3 of 3




         Accordingly, the Government’s motion (Dkt. 505) is granted and the subpoena

directed to the Rochester City Court that is the subject of the present motion is hereby

vacated and quashed.

         SO ORDERED.

                                               ________________________________
                                               ELIZABETH A. WOLFORD
                                               United States District Judge

Dated:         April 17, 2020
               Rochester, New York




                                         -3-
